DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: The specification mentions an element called “pluralities” in line 11 or page 6 and line 7 of page 17. “Pluralities” is not a known element in the field of semiconductors and there is no explanation of the intended meaning.  
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  
In line 2 of the claim “also” should be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 4, line 2 recites the limitation, “wherein pluralities are provided in the second direction. It is impossible to determine the scope of the claim since it is not known what pluralities are and the written disclosure does not provide a description of them.
	Regarding claim 5, line 2 recites the limitation, “wherein pluralities are provided also in a third direction. It is impossible to determine the scope of the claim since it is not known what pluralities are and the written disclosure does not provide a description of them.
	Claim 6 inherits the same deficiency from claim 5.
Allowable Subject Matter
Claims 1 – 3 and 7 – 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not teach or reasonably suggest a semiconductor device as recited in claim 1 and particularly including “a second insulating portion linked to the first insulating portion, a length in the first direction of the second insulating portion being greater than a thickness of the first insulating portion between the first semiconductor region and the second electrode, a length in the second direction of the second insulating portion being less than 2 times the thickness of the first insulating portion . . . .”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814